DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's remarks are based on the presently amended claims having a technical feature not taught by the references cited in the restriction requirement set forth in the previous Office action.  However, the restriction requirement was properly made with respect to the claims presented at the time of the previous Office action (i.e., the claims as originally presented) and Applicant has not presented any arguments directed to the original claims.  Also, even with respect to the newly amended claims, the references in the rejection below still show that the amended claims do not make a contribution over the prior art, i.e., that Groups I-VI still lack the same or corresponding special technical features because the groups do not make a contribution over the prior art in view of US 2016/0319388 in view of Bartlett et al. in "Effect of Phosphorus and Silicon on the Precipitation of κ-carbides in Fe-30%Mn-9%Al-X%Si-0.9%C-0.5%Mo Alloys" (2010) as set forth below.
Applicant’s election without traverse of Group I, claims 16-24, in the reply filed on 1 February 2021 is acknowledged.
Claims 25-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 1 February 2021.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains legal phraseology in the use of the word "said" in lines 6 and 7 and the abstract contains more than 150 words with a total of 175 words.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: "2.0%or" in line 5 of [0019] should be changed to "2.0% or".  Appropriate correction is required.

Claim Objections
Claims 16-24 are objected to because of the following informalities:
It is suggested to amend "weight :" to "weight:" in line 2 of claim 16
It is suggested to amend "making" to "made" in line 10 of claim 16
It is suggested to amend "said sheet" to "said cold rolled and annealed steel sheet" in line 12 of claim 16
It is suggested to amend "the remainder being" to "the remainder of the microstructure being" in line 14 of claim 16
It is suggested to amend "A steel sheet according" to "The cold rolled and annealed steel sheet according" in line 1 of claims 17-24 
It is suggested to amend "in comprised between" to "is between" in line 2 of claims 18-21 
It is suggested to amend "the steel sheet" to "the cold rolled and annealed steel sheet" in line 1 of claims 22-24 
It is suggested to amend "has a ultimate" to "has an ultimate" in line 2 of claim 22
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 16,
	Claim 16 recites, in part: "comprising at least 0.1% of intragranular kappa carbides….optionally up to 10% of granular ferrite".  It is unclear what "%" refers to, e.g., area%, volume%, etc.  The examiner interprets as "wherein at least one of Cr, Ni and Mo is added in an amount of 2% by weight, excluding 0% by weight."
	Regarding dependent claims 17-24, these claims do not remedy the deficiencies of parent claim 16 noted above, and are rejected for the same rationale.
Regarding claims 17-21,
	Claims 17-21 recite compositional ranges of particular elements in values of %.  It is unclear what "%" refers to, e.g., atomic %, weight %, etc.  The examiner interprets these to be percentages by weight.
Regarding claim 22,
	Claim 22 recites, in part: "a density below 7.3."  It is unclear what units this number refers to, e.g., g/cm3, lb/ft3, etc.  The examiner interprets this values to be in units of g/cm3.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 limits the Mn content from claim 19 to be between 18 and 30%.  However, claim 19 already requires that the Mn content be between 18 and 30%.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0319388 in view of Bartlett et al. in "Effect of Phosphorus and Silicon on the Precipitation of κ-carbides in Fe-30%Mn-9%Al-X%Si-0.9%C-0.5%Mo Alloys" (2010).
Regarding claim 16, 
US '388 discloses a cold rolled and annealed [0092] steel sheet (title) with a composition that substantially overlaps with the instantly claimed chemical composition [0013]; see the comparative table below (all values in wt.%).
Element
Instant claims
US '388
Overlap
C
0.6-1.3
0.01-2.0
0.6-1.3
Mn
15.0-35
5.0-40.0
15.0-35
Al
6.0-15
4.0-20.0
6.0-15
Si
≤2.40
≤9.0
≤2.40
S
≤0.015
≤0.04
≤0.015
P
≤0.1
≤0.04
≤0.04
N
≤0.1
0.001-0.05
0.001-0.05
Fe
Balance
Balance
Balance



US '388 does disclose a process for the manufacture of their steel sheet.  A method of US '388 comprises slab reheating, hot rolling, cooling, coiling, cold rolling, annealing, and cooling from an annealing temperature [0092]; these process steps and parameters substantially overlap with the instantly disclosed process parameters.  A slab with a composition that can be selected (i.e., "feeding" as claimed) to lie within the instantly claimed compositional range is reheated to a temperature of between 1050-1250°C [0073]; this range lies within the claimed range of above 1000°C and substantially overlaps with the preferred temperature range of above 1150°C as outlined in the specification as filed in [0031].  The hot rolling finish temperature is adjusted to be 900°C or higher [0074]; this range lies within the instantly disclosed range of at least 800°C and lies within the preferred range of at least 850°C outlined in the specification as filed in [0032].  The hot rolled sheet is then coiled at a temperature of below 600°C [0076]; this range lies within the instantly disclosed range of below 600°C and wholly encloses the preferred range of 350-450°C outlined in the specification as filed in [0033].  The coiled sheet is then cold rolled at a reduction ratio of 30% or higher [0093] with inventive examples being cold rolled at reduction ratios of 66.7% (Table 2); this range wholly encloses the disclosed range of 30-80% and the preferred reduction of 50-70% outlined in [0035].  The cold rolled sheet is then annealed 
US '388 is silent as to a second annealing step at 400-700°C for 1 min to 150 hrs followed by cooling at a rate of at least 30°C.
However, Bartlett et al. teach that for a similar alloy composition that aging in the temperature range of 350-700°C greatly improves strength by precipitating nano-sized kappa carbides within the austenite matrix, with a similar composition of Fe-29Mn-8Al-1.4Si-0.9C-0.5Mo alloy being aged for 30 hours at 530°C (p. 1, right column, first paragraph).  These kappa carbides are distributed by further aging and form with a size of 20-30 nm (p. 1, right column, second paragraph).  Bartlett et al. perform aging on their steel composition at 530°C for a selected time followed by water quenching (p. 2, right column, last paragraph) for 1 to 140 hours (Fig. 8) with hardness being dependent on the aging time (Fig. 8). 
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to combine the aging step of Bartlett et al. of 350-700°C for 1-140 hours, such as 30 hours at 530°C or 1-140 hours at 530°C, followed by water quenching, suggested by US '388 to be a cooling rate of greater than 50°C/s with the method of US '388 in order to improve the strength of the steel.  US '388, Bartlett et al., and the instant claims are all in the same field of endeavor as they relate to high-Mn, high-Al steels of similar composition.
Given that the obvious combination of US '388 in view of Bartlett et al. discloses a method of making that overlaps the presently disclosed method of making, including reheating a 
	The obvious combination of US '388 in view of Bartlett et al. is silent as to the kappa carbides in their steel being intragranular kappa carbides, 80% of the intragranular kappa carbides have an average size below 30 nm, the ferrite being granular in form, an average grain size of the austenite is below 6µm, an average aspect ratio of the austenite is 1.5-6.0, an average grain size of the ferrite is below 5µm, and an average aspect ratio of the ferrite is below 3.0.
However, "where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01(I).
	The product of the obvious combination of US '388 in view of Bartlett et al. can be selected to possess an identical chemical composition and a substantially identical method of making as shown above.  Thus, a prima facie case of obviousness has been shown against the claims.
Regarding claim 17,
	US '388 discloses that Ni is added in amounts of 0.3-20wt% [0013], Cr may be added in amounts of 0.01-7.0wt% [0056], and Cu may be added in amounts of 0.01-15.0 wt. % [0058].  US '388 discloses that B may be contained in amounts of 0.001-0.1wt% [0070], Ti, Zr, Ti, and Mo may be contained in a total amount of 0.005-3.0wt% [0062], Nb and V may be contained in a total amount of 0.005-1.0wt% [0064], and that W may be contained in amounts of 0.01-5.0wt% [0066].  Given that US '388 discloses amounts of alloying elements that overlap the presently claimed steel sheet, including up to 3 wt% Ni, Cr, and/or Cu, and/or up to 2 wt% of B, Ta, Zr, Nb, V, Ti, Mo, and/or W, it therefore would have been obvious to one of ordinary skill in the art to use the amounts of alloying elements that are both disclosed by US '388 and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Regarding claims 18-21,
	Given that US '388 discloses amounts of C, Mn, and Al that overlap the presently claimed steel sheet (see table above), including 0.8-1.0 wt% C, 18-30 wt% Mn, and 8.5-10 wt% Al, it therefore would have been obvious to one of ordinary skill in the art to use the amounts C, Mn, and Al that are both disclosed by US '388 and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Regarding claim 22,
	US '388 discloses that the steels of their invention possess yield strengths of greater than 600 MPa [0110], such as 637-1175 MPa (Table 4), ultimate tensile strength of 1009-1427 MPa (Table 4), and a density of 7.47 g/cm3 or less, such as less than 7.3 g/cm3.  The Examiner calculates density from the following formula: Specific gravity X density of water=density of object; thus, 7.47 X (1 g/cc)=7.47 g/cc.
s 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0319388 and Bartlett et al. in "Effect of Phosphorus and Silicon on the Precipitation of κ-carbides in Fe-30%Mn-9%Al-X%Si-0.9%C-0.5%Mo Alloys" (2010) as applied to claim 16 above, and further in view of US 2015/0147221.
US '388 and Bartlett et al. are silent as to their steels being coated with a metallic coating, such as Zn- or Al-based coatings.
However, US '221 teaches that for a similar high-Mn, high-Al steel (abstract) used in structural parts for vehicles [0034] that such a steel obtains good corrosion resistance with a coating [0117].  The sheet may be hot-dip galvanized with Zn [0071,0116].
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to hot-dip galvanize (a step of coating) the steel sheet of the obvious combination of US '388 in view of Bartlett et al. in order to imbue the steel sheet with good corrosion resistance.  US '221, US '388, Bartlett et al., and the instant claims are all in the same field of endeavor as they relate to high-Mn, high-Al steels of similar composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-24 and are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-28 and 39-41 of copending Application No. 16/302,999 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons outlined below.
Regarding claim 16,
Claim 16 of the reference application recites a cold rolled and annealed steel sheet with a chemical composition that is identical to the instantly claimed chemical composition; see the comparative table below (all values in wt. %).
Element
Instant claims
'999 claim 16
Overlap
C
0.6-1.3
0.6-1.3
0.6-1.3
Mn
15.0-35
15.0-35
15.0-35
Al
6.0-15
6.0-15
6.0-15
Si
≤2.40
≤2.40
≤2.40
S
≤0.015
≤0.015
≤0.015
P
≤0.1
≤0.1
≤0.1
N
≤0.1
≤0.1
≤0.1
Fe
Balance
Balance
Balance


In addition, the microstructure limitations substantially overlap; see the comparative table below.
Element
Instant claims
'999 claim 16
Overlap
Intragranular κ-carbides
≥0.1%
≥0.1%
≥0.1%
κ-carbides size
80% below 30 nm
80% below 30 nm
80% below 30 nm
Granular Ferrite
up to 10%
up to 10%
Up to 10%
Austenite
Remainder
Remainder
Remainder
Avg Austenite grain size
<6µm
<6µm
<6µm
Avg Austenite aspect ratio
1.5-6
2-10
2-6
Avg Ferrite grain size
<5µm
<5µm
<5µm
Avg Ferrite aspect ratio
<3.0
<3.0
<3.0


Regarding claims 17-21,
	Claims 19-22 of the reference application claim these compositions.
Regarding claim 22,
	The properties of claim 23 of the reference application substantially overlap with the instant claim; see the comparative table below.

Element
Instant claims
'999 claim 23
Overlap
Ultimate tensile strength
≥1000 MPa
≥1300 MPa
≥1300 MPa
Yield strength
≥900 MPa
≥1200 MPa
≥1200 MPa
Density
<7.3
<7.2
<7.2


Regarding claims 23 and 24,
Claims 27 and 28 of the reference application recite these embodiments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional prior art cited but not relied upon relates to similar high-Mn, high-Al steels and methods of making thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        4/16/21